Citation Nr: 0017373	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-20 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a digestive 
disorder, to include as secondary to service-connected low 
back strain/mid back strain, left scapular, tenderness.

2.  Entitlement to a higher rating for service-connected low 
back strain/mid back strain, left scapular, tenderness, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a higher rating for service-connected 
depression, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, 
Attorney at law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 1994, the RO granted service 
connection for a back disorder, and assigned a 0 percent 
(noncompensable) evaluation.  The RO also denied claims of 
service connection for a left scapula condition and a 
digestive condition.  The veteran appealed the issue of 
entitlement to a higher rating for his back disorder, and the 
denials of service connection for a left scapula condition 
and a digestive condition.  In December 1995, the RO granted 
service connection for hypertension, and denied a claim for 
service connection for depression.  In May 1997, the RO 
apparently granted service connection for left scapular 
tenderness, and increased the veteran's rating for his back 
disorder (to include left scapular tenderness) to 10 percent 
disabling.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In September 1998, the RO granted service connection 
for an acquired nervous condition (depression), and assigned 
a 10 percent evaluation.  The veteran appealed the issue of 
entitlement to a higher rating for his depression. 
   


REMAND

The Board initially notes that the claims files include a 
transcript of the veteran's hearing, held in March 2000, 
which shows that the record was to be held open 30 days to 
allow the veteran to submit additional evidence.  It does not 
appear that any pertinent evidence was received during the 
30-day time period.  However, in May 2000 the Board received 
records of medical treatment from the veteran involving his 
back and digestive system, dated between July 1999 and 
February 2000.  This evidence therefore appears to be new and 
pertinent to some of the veteran's claims.  However, the 
veteran did not submit a written waiver of initial RO 
consideration of the new evidence.  See 38 C.F.R. 
§ 20.1304(c) (1999).  

Given the foregoing, and as it appears that the evidence 
received at the Board in May 2000 is pertinent to an issue or 
issues in appellate status, the Board is required to take 
action pursuant to 38 C.F.R. § 20.1304(c) to ensure 
preliminary consideration by the RO.  

The Board further notes that a review of the veteran's most 
recent examination for his spine, dated in April 1997, shows 
that there are incomplete findings as to the effects of pain, 
and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 205 (1995).  On remand, the 
veteran should be afforded an examination which addresses his 
pain and functional loss.  

In addition, the veteran has argued that he has degenerative 
disc disease (DDD) and upper and lower extremity numbness 
that is related to his service-connected low back strain/mid 
back strain, left scapular, tenderness.  In this regard, the 
veteran has complained of numbness of the arms and legs, and 
there is evidence of disc protrusions and herniations, in a 
VA magnetic resonance imaging (MRI) report, dated in June 
1997, and a VA outpatient treatment report, dated in May 
1995.  

In summary, the veteran is currently suffering from a 
multitude of symptoms.  However, he is not service-connected 
for DDD, or neurological impairment of the extremities, the 
first diagnosis of which comes approximately two years after 
his separation from service, and there is no opinion as to 
the cause of any DDD or neurological impairment of the 
extremities in the claims file.  Furthermore, there is 
currently no medical opinion in the claims file which would 
serve as a basis for the Board to dissociate the symptoms of 
the veteran's low back disorder from any nonservice-connected 
DDD or neurological impairment of the extremities.  Based on 
the foregoing, it is the Board's judgment that another 
examination is required in which the doctor reviews all 
records and addresses the question of the etiology of the 
veteran's DDD and/or neurological impairment of the 
extremities, if found, and, as appropriate, their 
symptomatology.  38 C.F.R. § 4.2 (1999); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

With regard to the veteran's claim for a higher rating for 
service-connected depression, review of a letter submitted by 
the veteran's representative, dated in May 2000, shows that 
it is argued that the veteran's depression is more severe 
than his current evaluation reflects.  It is further argued 
that the veteran does not have a significant personality 
disorder, or, in the alternative, that his personality 
disorder cannot be distinguished from his service-connected 
depression, or, in the alternative, that his personality 
disorder has been aggravated by one or more of his service-
connected conditions.

The evidence includes records from the Social Security 
Administration (SSA), which indicate that the SSA's examiner 
determined that the veteran was disabled as of April 1997 due 
to bipolar disorder.  See report from Hyde Park Psychological 
Services, dated in October 1998.  There was no diagnosis of a 
personality disorder.  A VA mental disorders examination 
report, dated in April 1998,  contains an Axis I diagnosis of 
adjustment reaction with mixed emotional features with his 
chronic condition secondary to his back injury.  However, the 
examiner stated that the veteran's most significant 
disability was related to his Axis II diagnosis, i.e., a 
personality disorder.  The examiner went on to note that the 
veteran's personality disorder was "substantial," that the 
veteran exhibited  characteristics of a number of personality 
disorders, and that his personality disorder has resulted in 
an "enduring pattern" which was "pervasive" across 
personal and social situations, and which led to "clinically 
significant distress or impairment in social and occupational 
functioning."  

Overall, the evidence shows that the veteran has been 
diagnosed with several different psychiatric conditions, to 
include depression, bipolar disorder, an adjustment reaction, 
and a personality disorder.  Personality disorders are not 
diseases or injuries for compensation purposes and, as such, 
are usually not permitted to be service-connected, except 
that disability resulting from a mental disorder that is 
"superimposed" upon the personality disorder may be 
service-connected.  38 C.F.R. §§ 3.310(a), 4.127 (1999).  
Based on the foregoing, the Board finds that the veteran must 
undergo further VA psychiatric evaluation by a Board of at 
least two psychiatrists, to obtain medical opinion concerning 
these issues. 

As a final matter, the veteran has argued that he cannot work 
due to his service-connected disabilities, and that he has 
received VA vocational rehabilitation treatment.  On remand, 
the RO should obtain these records.

Accordingly, this case is REMANDED for the following action: 

1.   The RO should obtain the veteran's 
Chapter 31 VA vocational rehabilitation 
file.

2.  The veteran should be afforded a 
comprehensive VA examination of the spine 
to determine the severity of the 
veteran's service-connected low back 
disorder, and the etiological 
relationship, if any, between the 
veteran's service-connected low back 
disorder and any degenerative disc 
disease (DDD) or neurological impairment 
of his extremities.  Specifically, if it 
is determined that the veteran has DDD, 
or neurological impairment of his 
extremities, the examiner should make the 
following determinations: 1) whether it 
is at least as likely as not that the 
veteran's DDD, or neurological impairment 
of his extremities, was caused by his 
service-connected low back disorder; 2) 
if the examiner finds that no such 
etiological relationship exists, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected low 
back disorder has aggravated his DDD 
and/or any or neurological impairment of 
his extremities; and 3) if aggravation is 
found, the examiner is requested to 
quantify the degree of additional 
disability to the DDD and/or or 
neurological impairment of his 
extremities, resulting from aggravation 
by the service-connected low back 
disorder (if this cannot reasonably be 
done, the examiner should so state).  All 
indicated tests and studies should be 
accomplished. The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
association with any examination.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated. If it has been determined that 
the veteran's DDD and/or neurological 
impairment of his extremities were not 
caused or aggravated by his service-
connected low back disorder, the examiner 
is requested to restrict the above-
referenced findings to the disability 
caused by the service-connected low back 
disorder.  If this cannot reasonably be 
done, the examiner should so state.

3.  The RO should schedule the veteran 
for psychiatric evaluation by a board of 
at least two VA psychiatrists to 
determine the nature and etiology of all 
psychiatric disability suffered by the 
veteran.  The Board emphasizes that the 
purpose of this evaluation is to 
reconcile the medical evidence of record 
to aid in the adjudication of the claim 
for service connection.  Hence, the 
examiners should make every effort to 
reach a consensus on the questions posed 
below and, if at all possible, to render 
all findings and opinions in a single 
collaborative report.  The entire claims 
folder, containing all evidence pertinent 
to the appeal, and a complete copy of 
this REMAND, must be provided to, and be 
reviewed by, each examiner in connection 
with the evaluation.

The examiner is requested to identify the 
symptomatology that is most predominant 
based on consideration of the entire 
record and to provide an opinion as to 
the level of occupational and social 
impairment that most reflects the 
veteran's overall symptomatology and 
level of disability due solely to his 
service-connected depression.  If there 
are found to be any psychiatric disorders 
other than depression such as bipolar 
disorder or personality disorder, the 
examiner should specify which symptoms 
are associated with each of the 
disorder(s).  In offering an opinion as 
to the extent of social and industrial 
impairment attributable to the veteran's 
depression, the examiner should indicate 
the relationship, if any, between 
depression and each other psychiatric 
disorder diagnosed (i.e., whether the 
depression caused or aggravates the 
nonservice-connected disability, or 
whether depression is a superimposed 
disability upon the nonservice-connected 
disability).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V GAF score, with an 
explanation of the numeric code assigned, 
as provided in DSM-IV) is to be included.  
The examiner should also provide an 
opinion as to whether the veteran's 
service-connected depression renders him 
unemployable.  A clear rationale should 
be furnished for all opinions rendered.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  If indicated, the RO should afford 
the veteran a VA social and industrial 
survey to assess his day-to-day 
functioning and the impact, if any, of 
his service-connected disabilities on his 
ability to engage in gainful employment.

5.  The RO should review the veteran's 
claims and determine whether any of the 
benefits sought can be granted.  If any 
decision remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case setting forth a 
summary of the evidence, including the 
evidence recently received by the Board 
without a waiver of RO review, a citation 
to and discussion of all applicable laws 
and regulations, and a detailed analysis 
of the reasons for the decision.  After 
affording  the veteran a reasonable 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




